Citation Nr: 1421001	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type 2, including as due to herbicide exposure.

4.  Entitlement to service connection for a heart condition to include a tortuous pulmonary artery and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.  During the hearing, the Veteran indicated an intention to expand his claim for service connection for a tortuous pulmonary artery to include any heart condition which could be presumptively service connected due to herbicide exposure.  As such, the issue has been recaptioned as indicated on the title page.

The issues of entitlement to service connection for diabetes mellitus and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not etiologically related to service or to an incident of service origin, to include his in-service acoustic trauma.

2.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not etiologically related to service or to an incident of service origin, to include his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An April 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA audiology examination in June 2012 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, an audiological assessment, including puretone threshold testing and an opinion concerning the Veteran's conditions.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ noted that basis of the prior determination and noted the elements that were lacking in order to substantiate the claims for benefits.  In addition, the VLJ sought to identify pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including suggesting that a medical opinion relating his hearing loss to service would be helpful.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran served as a gunners mate during his tenure in the Navy.  He contends that his bilateral hearing loss and tinnitus are resultant from naval gunfire and therefore that service connection is warranted.

The Veteran was afforded a VA audiological evaluation in July 2012 where he was diagnosed with sensorineural hearing loss in his right ear and mixed hearing loss in his left ear.  The diminished hearing loss in both ears is sufficient to constitute a disability under applicable VA regulations.  38 C.F.R. § 3.385.

The Veteran has reported experiencing intermittent ringing in his ears.  The Board finds the Veteran's self-diagnosis of tinnitus to be competent and credible based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).

The Veteran has testified that he was exposed to loud noise during service and that he does not recall wearing hearing protection.  VA has conceded that the Veteran was exposed to hazardous noise levels due to his military occupational specialty of gunners mate during service.  STRs however, show no complaints, treatment or diagnosis of hearing loss or tinnitus during service.  A whisper test conducted at the Veteran's separation examination showed hearing within normal limits.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  The remaining inquiry is thus whether a nexus exists between the Veteran's in-service acoustic trauma and his current hearing loss and tinnitus.  

The Veteran has testified that he worked in construction for four years following service which involved being in a noisy environment, however the Veteran reports wearing hearing protection while at work.  The Veteran has not alleged that his hearing loss or tinnitus began during service or have been continuous since then.  At his hearing, the Veteran testified that he first noticed hearing loss in 2002 and tinnitus at some point following 1990.  

In June 2012, after a review of the claims file and an examination of the Veteran, a VA audiologist opined that the Veteran's current hearing loss and tinnitus were unlikely to be related to service.  In his opinion the examiner explained that the Veteran had normal hearing sensitivity upon entrance to service and at separation, although he noted that the whisper test at separation was not sufficient to rule out any hearing loss, particularly at high frequencies.  The examiner noted that private sector audiograms from July 2001 and August 2002 indicated hearing sensitivity within normal limits in the right ear, and moderate low frequency hearing loss in the left ear.  The examiner also noted the nearly 30 years between separation and the first complaints of hearing loss.  Addressing the issue of tinnitus, the examiner again noted that there was a 30 year delay between service and the time the Veteran reports having first experienced any symptoms.  The examiner concluded that based on the significant amount of time between the Veteran's separation from service and the onset of his tinnitus and hearing loss symptoms, the conditions are not related to service.

The Board finds the June 2012 VA examiner's opinion to be the most probative evidence on the issue of a nexus between the Veteran's conditions and service, as it was supported by a clear rationale based on the evidence, or lack thereof, in the STRs, private audiometric tests as well as the Veteran's reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran may be competent to report symptoms of decreased hearing acuity and tinnitus following service, the Board finds that his lay opinion regarding the etiology of his current conditions is outweighed by the VA examiner's opinion that his hearing loss and tinnitus are unlikely to be a result of military service.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current hearing loss and tinnitus are related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In his testimony before the Board, the Veteran indicated that during his service aboard the USS Long Beach, the ship transited several miles into the inland waterways of Vietnam.  The Veteran's service records do not support or refute this assertion.  Since the nature of the Veteran's service in the waters surrounding the Republic of Vietnam is a material element in his claims for service connection for diabetes mellitus and service connection for a heart condition, the case must be remanded before the Board can render an informed decision.  Upon remand, the AOJ should obtain the deck logs from the USS Long Beach from the period of the Veteran's service during which the ship was present in the official waters of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the deck logs from the USS Long Beach during its time in the official waters of Vietnam coinciding with the Veteran's service.  Specifically the logs from roughly September 1969 through January 1970 and from April 1972 through July 1972 should be obtained.  If these records are unavailable, update the claims file to show as much.

2.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


